United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 13, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30362
                         Summary Calendar



                        EUCKLE LEE HUNTER,

                       Plaintiff-Appellant,

                              versus

                     CITY OF MONROE; ET. AL.,

                            Defendants,

         JOE STEWART, Individually and as Chief of Police;
            JIMMY FRIED; MIKE ROWLAND; MICHAEL CALLOWAY,

                       Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 3:01-CV-642
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Euckle Lee Hunter appeals the district court’s grant of

summary judgment in favor of Chief Joe Stewart, Lieutenant Jimmy

Fried, Detective Mike Rowland, and Detective Michael Calloway

(hereinafter, “defendants”) and the dismissal with prejudice of his

false arrest, false imprisonment, and malicious prosecution claims

against the defendants in their individual capacities.      We do not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 04-30362
                                      -2-

consider   Hunter’s    argument    that    the   district    court   erred   in

striking his opposition to the defendants’ summary judgment motion

from the record.       We assume for purposes of this appeal that

Hunter’s opposition was considered by the district court.

      After conducting a de novo review of the record, we conclude

that there was probable cause to arrest Hunter.             Cousin v. Small,

325 F.3d 627, 637 (5th Cir. 2003); Sorenson v. Ferrie, 134 F.3d
325, 328 (5th Cir. 1998); see also LA. REV. STAT.       ANN.   §§ 14:24 (West

1997), 14:134 (West 2004), 40:979 (West 2001).                 Because Hunter

concedes he did not immediately report the incident at the bus

station and given the facts surrounding his other meetings with the

confidential informant, he has not shown that his phone call to

Lieutenant Fried negated Detective Rowland’s conclusion that there

was probable cause to arrest him for being a principal to a drug

deal and for malfeasance in office.

      The fact that Hunter did not follow the confidential informant

to the informant’s place of business after the informant picked up

the   package   at   the   bus   station   was   apparent     from   Detective

Rowland’s affidavit in support of the state warrant.             In addition,

contrary to Hunter’s argument, our determination on direct appeal

that the evidence did not prove beyond a reasonable doubt that

Hunter was guilty of attempted possession with intent to distribute

cocaine did not equate to a determination that there was no

probable cause for an arrest on such a charge.              See United States

v. Hunter, No. 99-30091 (5th Cir. Dec. 13, 1999).             Accordingly, we
                             No. 04-30362
                                  -3-

affirm the district court’s dismissal of Hunter’s false arrest and

false imprisonment claims.

     We have held that a claim of malicious prosecution standing

alone does not violate the United States Constitution.   Castellano

v. Fragozo, 352 F.3d 939, 945 (5th Cir.2003) (en banc).        The

district court’s dismissal of Hunter’s malicious prosecution claim

is therefore also affirmed.       Hunter’s conspiracy claim fails

because he has not shown an actual violation of his rights or an

agreement by the defendants to commit an illegal act. See Arsenaux

v. Roberts, 726 F.2d 1022, 1024 (5th Cir. 1982).

     AFFIRMED.